                IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE DISTRICT OF SOUTH CAROLINA
                       ANDERSON/GREENWOOD DIVISION
Leslie Jay Shayne,                        )
                                          )
                               Plaintiff, ) Civil Action No. 8:18-3057-BHH
                                          )
                   vs.                    )
                                          )    OPINION AND ORDER
Discover Bank,                            )
                                          )
                           Defendant.     )
_________________________________         )

       This matter is before the Court on Defendant’s Motion to Dismiss, Motion to Sever

and Remand, and Motion to Quash (ECF Nos. 8, 9, and 11) and Plaintiff’s Motion for a

Hearing (ECF No. 29). In accordance with 28 U.S.C. § 636(b) and Local Civil Rule

73.02(B)(2), (D.S.C.), this matter was referred to United States Magistrate Judge Kevin F.

McDonald for pre-trial proceedings. On February 13, 2019, the Magistrate Judge issued

a Report and Recommendation (“Report”) recommending that Defendant’s Motion to

Dismiss and Motion to Sever and Remand (ECF Nos. 8 & 9) be granted, Defendant’s

Motion to Quash (ECF No. 11) be found moot, and Plaintiff’s Motion for a Hearing (ECF No.

29) be denied. The Magistrate Judge advised the parties of the procedures and

requirements for filing objections to the Report. No objections were filed and the time for

doing so expired on March 4, 2019.

       The Magistrate Judge makes only a recommendation to the Court. The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole
or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Here, because no objections were filed, the Court has reviewed the record, the

applicable law, and the findings and recommendations of the Magistrate Judge for clear

error. After review, the Court finds no error and agrees with the Magistrate Judge’s

recommendation to:

       (1) grant Defendant’s Motion to Sever and Remand (ECF No. 9) and sever and

remand the pre-existing Conservatorship Proceeding to the South Carolina Probate Court;

       (2) grant Defendant’s Motion to Dismiss (ECF No. 8);

       (3) deny Defendant’s Motion to Quash (ECF No. 11) as moot; and

       (4) deny Plaintiff’s Motion for a Hearing (29).

                                        CONCLUSION

       For the reasons set forth above, the Court adopts and incorporates herein the

Report and Recommendation (ECF No. 47) of the Magistrate Judge. The Court remands

the pre-existing Conservatorship Proceeding to the South Carolina Probate Court.

       IT IS SO ORDERED.

                                                    /s/Bruce H. Hendricks
                                                    United States District Judge
April 24, 2019
Greenville, South Carolina

                             NOTICE OF RIGHT TO APPEAL

      The parties are hereby notified of the right to appeal this order pursuant to Rules 3

and 4 of the Federal Rules of Appellate Procedure.
